DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.11088382. Although the claims at issue are not identical, they are not patentably distinct from each other because both US patent 11088382 and present invention discloses a solid oxide fuel cell comprising: a solid oxide electrolyte; a cathode disposed on a first side of the electrolyte; an anode disposed on an opposing second side of the electrolyte; and a witness mark disposed on the electrolyte outside of a perimeter of the cathode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US20080268316) in view of Couse et al. (US20140195031).
As to claim 1, Park et al. discloses a fuel cell comprising: an electrolyte; a cathode disposed on a first side of the electrolyte; an anode disposed on an opposing second side of the electrolyte; and a witness mark disposed on the electrolyte outside of a perimeter of the cathode (figure 4 number 11,13 and figure 5 number 12,53).
Park et al. fail to disclose a solid oxide fuel cell comprising a solid oxide electrolyte. Park et al. teaches that it is well known to use different types of fuel cells such as MCFC, SOFC,PAFC, PEFC and AFC in order to provide pollution free power supply (paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Park et al. with a solid oxide fuel cell comprising a solid oxide electrolyte for the purpose of providing optimal results in absence of unexpected results. 
As to claim 2, Park et al. discloses wherein the witness mark is disposed on an edge of the electrolyte and is not covered by the cathode (figure 5 number 53).
As to claim 3, Park et al. fail to disclose wherein: the witness mark is formed by depositing an ink that is stable at a temperature of at least 600°C; and the witness mark has a first color and the electrolyte has a different second color.
Couse et al. teaches wherein: the witness mark of each fuel cell is formed by depositing an ink that is stable at a temperature of at least 6000C; and the witness mark has a first color and the electrolyte has a different second color for the purpose of identifying the fuel cell stack part based on the unique features of the fuel cell stack part (figure 6 number 610 and paragraph 0030).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Park et al. with wherein: the witness mark of each fuel cell is formed by depositing an ink that is stable at a temperature of at least 6000C; and the witness mark has a first color and the electrolyte has a different second color for the purpose of identifying the fuel cell stack part based on the unique features of the fuel cell stack part (figure 6 number 610 and paragraph 0030).
As to claim 4, Park et al. discloses wherein the witness mark comprises at least one notch or cutout formed in an edge the electrolyte (figure 5 number 53).
As to claim 5, Park et al. discloses a method of forming a fuel cell stack, the method comprising: assembling a fuel cell stack comprising fuel cells having witness marks, and interconnects separating the fuel cells; externally inspecting the stack to identify any fuel cells that do not have witness marks that are visible outside of the stack; and determining whether any identified fuel cells are inverted or defective (paragraph 0049).
As to claim 6, Park et al. discloses wherein when any identified fuel cell is determined to be inverted, the method further comprises: at least partially disassembling the stack; and repositioning the inverted fuel cell and reassembling the stack, such that the witness marks of the repositioned fuel cell is visible outside of the stack (paragraph 0049).

As to claim 7, Park et al. discloses wherein the repositioning the inverted fuel cell comprises inverting the inverted fuel cell (paragraph 0045,0052).
As to claim 8, Park et al. discloses wherein when any of the identified fuel cell is determined to be defective due to lack of at least one of the anode or the cathode, the method further comprises: at least partially disassembling the stack; and replacing the defective fuel cell with a non-defective fuel cell that includes the anode and the cathode (paragraph 0045,0052).
As to claim 9, Park et al. fail to disclose wherein: the interconnects comprise window regions configured to increase the visibility of the witness marks; the interconnects comprise ribs disposed on air side of each interconnect and at least partially defining oxidant channels; the ribs have a reduced height in the window regions as compared to a remainder of the ribs or the ribs are not present in the window regions; and assembling the fuel cell stack comprises overlapping the witness marks and the window regions in a stacking direction of the fuel cells.
Couse et al. teaches further comprising frame seals disposed on the fuel sides of the interconnects, wherein the frame seals overlap with the witness marks in a stacking direction of the fuel cells (paragraph 0044), wherein: the interconnects further comprise window regions disposed adjacent to the fuel hole and configured to increase the visibility of the witness marks from outside of the stack; the window regions overlap the witness marks in a stacking direction of the stack (paragraph 0046, figure 8B); and the window each regions comprise: portions of the first ribs that have a reduced height as


compared to a remainder of the first ribs; or a region of the interconnect that does not include the first ribs, wherein the window regions and the witness marks are substantially the same size for the purpose of preventing fuel from reaching cathode electrodes and from preventing air from reaching the anode electrode of the fuel cell (paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Park et al. with further comprising frame seals disposed on the fuel sides of the interconnects, wherein the frame seals overlap with the witness marks in a stacking direction of the fuel cells, wherein: the interconnects further comprise window regions disposed adjacent to the fuel hole and configured to increase the visibility of the witness marks from outside of the stack; the window regions overlap the witness marks in a stacking direction of the stack and the window each regions comprise: portions of the first ribs that have a reduced height as compared to a remainder of the first ribs; or a region of the interconnect that does not include the first ribs, wherein the window regions and the witness marks are substantially the same size for the purpose of preventing fuel from reaching cathode electrodes and from preventing air from reaching the anode electrode of the fuel cell (paragraph 0044).
As to claim 10, Park et al. discloses wherein externally inspecting the stack comprises: visually inspecting the stack; or using an automated device to optically inspect the stack (paragraph 0049,0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724